DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The electronic terminal disclaimer filed on 09/08/2021 is acknowledged and approved, and overcomes the nonstatutory double patenting rejection of the claimed invention.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
 	Regarding independent claims 1, 14, and 19, the closest prior art (Granzer, McMaster, Kikinis, Kitsukawa, Conte, Braunberger, Stone, Wright, Pattni, Dolen, Robinson, Foster, Jain, Bridges, Watfa, Ikegami, and Hounsell) does not teach or suggest the claimed invention having “analyzing, by a processing system comprising a processor, closed captioning provided with media content, the media content being provided to a media device; recognizing, by the processing system, product information, the recognizing being based on the analyzing of the closed captioning; receiving, by the processing system from the media device, an input selecting a product associated with .

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937.  The examiner can normally be reached on 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VAN D HUYNH/Primary Examiner, Art Unit 2665